 
May 25, 2010
 
Leslie J. Browne, Ph.D.
14 Harbourton Ridge Dr.
Pennington, NJ 08534
 
Dear Dr. Browne:
 
On behalf of Senesco Technologies, Inc. (the “Company”), I am pleased to offer
you employment as President and Chief Executive Officer commencing on or about
May 25, 2010.  The purpose of this letter is to summarize the key binding terms
of your employment with the Company.
 
1.
COMPENSATION

 
 
(a)
Your annual base salary will be $250,000 payable bi-weekly in accordance with
the Company’s customary payroll practices with your salary to be subject to an
annual review by the Company in accordance with its compensation policies.
Naturally, your compensation, including base salary and any bonus, is contingent
upon your continued employment with the Company and will be paid as earned.

 
 
(b)
The award of any bonus will be determined by the Board of Directors based upon
the achievement of certain business objectives which will be established in
advance by the Compensation Committee.

 
2.
BENEFITS

 
 
(a)
You will be entitled to participate, on the same basis as other employees of the
Company, in any medical and dental benefit maintained by the Company for the
benefit of its employees in accordance with the terms of those plans.  Your
participation in such plans shall be subject to all terms and conditions of such
plans.

 
 
(b)
You will be entitled to participate, on the same basis as other employees of the
Company, in the Company’s 401(k) plan, with such participation subject to all
terms and conditions of the 401(k) plan, including any eligibility waiting
period.

 
 
(c)
You will be entitled to participate in the Company’s 2008 Incentive Compensation
Plan (the “Plan”) in accordance with the terms of that Plan.  The Compensation
Committee will periodically review and recommend to the Board of Directors that
you be granted certain options to purchase shares of the Company common stock,
with an option price equal to the fair market value of the stock on the date of
grant, under the terms of the Plan.

 

 
 

--------------------------------------------------------------------------------

 

Leslie J. Browne, Ph.D
May 25, 2010
Page 2


Initially you will be granted 1,000,000 stock options which shall vest on a
schedule as follows: 25% of the options will vest after one year from grant date
(or 250,000 shares) and 1/36 of the remaining options (or 750,000 shares) shall
vest on the first of each month thereafter.  You must be an employee of the
Company on the date that any of the foregoing options vest in order to receive
the vested portion of such options.
 
The specific terms of the Plan and any additional options that you may receive,
including the vesting schedule of such option, will be provided as
necessary.  The award of any option shall be subject to the approval of the
Board of Directors. 
 
 
(d)
You will be eligible to receive, on the same basis as other employees of the
Company, any other employee benefits, medical and dental benefits, paid
holidays, personal days, and sick days, with your eligibility for such benefits
to be subject to all terms and conditions of the benefits applicable to
employees generally (which may be modified from time to time).  Initially, you
will also be entitled to four (4) weeks vacation.

 
 
(e)
In the event you are terminated from your employment with the Company without
Cause during your first year of employment, the Company will pay to you a sum as
severance benefits equal to six (6) months worth of severance at your base
salary which is then in effect, (less applicable withholdings) which shall be
paid over the six (6) month period in accordance with normal payroll practices
(the “Initial Period”).  The Company will also maintain your group medical
coverage under the Company’s insured health plan for a period of 6 months after
any termination during the Initial Period.  Any severance benefits, including
any medical benefits, which may be paid after the Initial Period, shall be
determined at the discretion of the Board and/or Compensation Committee in
accordance with customary practices or policies which are in effect at that
time.   For purposes of this Section 2(e), Cause means any of the following:

 
 
(i)
Your failure, other than by reason of disability, to substantially perform
duties consistent with those expected of a Chief Executive Officer within twenty
(20) business days following your receipt of written notice of such failure
(which notice shall have been authorized by the Board of Directors and shall set
forth in reasonable detail the purported failure to perform and the specific
steps to cure such failure, which shall be consistent with the terms hereof);

 
 
(ii)
Your misappropriation of Company funds or willful misconduct which results in
material damage to the Company;

 

 
 

--------------------------------------------------------------------------------

 

Leslie J. Browne, Ph.D
May 25, 2010
Page 3


 
(iii)
Your conviction of, or plea of nolo contendere to, any crime constituting a
felony under the laws of the United States or any State thereof, or any crime
constituting a misdemeanor under any such law involving moral turpitude; or

 
 
(iv)
Your material breach of any of the material provisions of this letter agreement,
which breach you have failed to cure within twenty (20) business days after
receipt of written notice by you of such breach or which breach you have failed
to begin to attempt to cure during said twenty (20)-day period if the breach
requires more than the twenty (20)-day period to cure.

 
 
(f)
The severance payment set forth in Section 2(e) above shall be subject to your
timely signing and delivering (and not revoking) a release on terms mutually
agreeable to you and the Company.

 
 
(g)
In the event (i) you are terminated by the Company for Cause at any time, (ii)
you are terminated by the Company for any reason after the one year anniversary
after your start date, or (iii) if you resign for any reason at any time, the
Company will only pay you your current base salary up to your last day of
employment and any unpaid expenses or expense reimbursement.

 
3.
OTHER TERMS AND CONDITIONS OF EMPLOYMENT

 
 
(a)
This offer is contingent upon your execution of our standard Nondisclosure,
Noncompetition and Invention Assignment Agreement (a copy of which is attached
for your review and execution).

 
 
(b)
It will also be necessary for you to provide proof of your eligibility to work
in the United States.  On your first day of work, you must supply us with a
completed Employment Verification Form (I-9 attached) with required original
(photocopies cannot be accepted) supporting documents, including a social
security card and a driver’s license, birth certificate or U.S. Passport.  If
you do not have these items, please contact us so that we can assist you with
other types of documents that may be substituted to verify your eligibility for
employment should these documents be unavailable.

 
 
(c)
You will be required to complete and return at orientation a W-4 federal tax
withholding form so that we can process your first pay period.  In preparing
your W-4, remember to write your name exactly as it appears on your social
security card or work visa.

 
 
(d)
Although we sincerely hope that your employment with the Company will be
mutually satisfying, your employment with the Company is at-will.  This means
that your employment with the Company can be terminated by the Company for any
reason, with or without cause, and without prior notice.  This also means that
you may terminate your employment with the Company at any time upon 30-days
prior notice.  Although the Company has no present intention to do so, it
necessarily reserves the right to terminate, amend or modify all human resources
policies and benefits programs described herein without notice.

 

 
 

--------------------------------------------------------------------------------

 

Leslie J. Browne, Ph.D
May 25, 2010
Page 4
 
 
(e)
While you are employed by the Company, you will be expected to devote your full
working time, energy, skill and experience in the performance of your duties,
which may be redefined or modified by the Company from time to time.  You will
devote substantially all of your working time, efforts, attention and energies
to the business of Senesco. You represent and warrant that you currently have no
contractual or other obligation which is inconsistent with the obligations you
will have to the Company if you accept the employment offered in this
letter.  While you render services to the Company, you will not engage in any
other gainful employment without the written consent of the Company.

 
 
(f)
Without the express consent of the Chairman of the Board of the Company, you
shall have no apparent or implied authority to pledge the credit of the Company,
to bind the Company under any contract, note, mortgage or other agreement
outside the ordinary course of Company’s business, to release or discharge any
debt due the Company, or to sell, mortgage, transfer or otherwise dispose of any
assets of the Company.

 
 
(g)
All forms of compensation referred to in this letter are subject to reduction to
reflect applicable withholding and payroll taxes.

 
 
(h)
It is the intention of the parties that the provisions of this Agreement comply
with the requirements of Code Section 409A and the Treasury Regulations
thereunder.  Accordingly, to the extent there is any ambiguity as to whether one
or more provisions of this Agreement would otherwise contravene the applicable
requirements or limitations of Code Section 409A, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.  In no event may you, directly or indirectly, designate
the calendar year of a payment.  The salary continuation payments to which you
become entitled in accordance with Section 2(e) shall be treated as a right to a
series of separate payments for purposes of Code Section 409A.

 
You have represented to us that you are under no contractual obligation to
refrain from working for a competitor of any prior employer.  Nonetheless,
during your prior employment, you may have had access to trade secrets or
proprietary information of your prior employer that may continue to be of value
to your prior employer.  That information remains the property of your prior
employer.  Consequently, you must be particularly careful not to disclose your
prior employer’s trade secrets or proprietary information to anyone within the
Company, or to use those trade secrets and proprietary information in the course
of your duties with the Company.  You should also immediately return to your
prior employer any of its property that is currently in your possession and
refrain from bringing any such property onto the Company’s premises.
 

 
 

--------------------------------------------------------------------------------

 

Leslie J. Browne, Ph.D
May 25, 2010
Page 5
 
If you agree with the terms and conditions of this offer letter, please indicate
below by signing and dating this letter and the Nondisclosure, Noncompetition
and Invention Assignment Agreement in the spaces provided and return an executed
copy of each to me.
 
We are very much looking forward to having you join our team.
 
Sincerely,
 
SENESCO TECHNOLOGIES, INC.
     
By:
s/s Joel Brooks    
Name: Joel Brooks
   
Title: Chief Financial Officer
 




 
The above terms are acknowledged and
 
agreed to by Leslie J. Browne, Ph.D.:
        s/s Leslie J. Browne, Ph.D.  
  
(signature)
       
Dated:   
 

 

 
 

--------------------------------------------------------------------------------

 